Citation Nr: 1114790	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disorder has been received.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1970.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from May 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his wife presented testimony before a Decision Review Officer (DRO) at the RO in February 2009.  A transcript of this hearing is included within the Veteran's claims file.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1971 decision, the RO denied the Veteran's claim for service connection for a low back disorder because the Veteran had not been diagnosed with a low back disorder or disease.  The Veteran did not appeal this rating decision.

2.  Evidence received since the November 1971 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

CONCLUSIONS OF LAW

1.  The November 1971 RO decision that denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the November 1971 RO decision that denied entitlement to service connection for a low back disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regard to the Veteran's low back disorder claim, because the Board is herein reopening and remanding this claim for further development, no further discussion of VA's duties to notify and assist is necessary.

Legal Criteria

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a duly-constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on the evidence on file at the time VA issues written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 2010).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Prior to the current claim, the Veteran's claim for entitlement to service connection for a low back disorder was last denied by the RO in a November 1971 decision.  

The evidence of record prior to the November 1971 RO decision denying service connection for a low back disorder consists of items such as the Veteran's service medical records, the Veteran's DD 214 Form and an October 1971 VA examination.

The Veteran's service medical records are absent of any complaints or findings of a low back disorder and are absent of any findings related to any accidents that occurred in-service.

The Veteran's DD 214 Form indicates his period of active duty service with the United States Marines occurred from January 1969 to December 1970 and the Veteran's military occupational specialty (MOS) was that of Wireman.

In an October 1971 VA examination, the Veteran reported he was experiencing low back pain.  Upon physical examination, the VA examiner noted moderate anterior lordosis with no paraspinal muscle spasm and full range of motion in all directions.  An x-ray of the Veteran's lumbar spine revealed the vertebrae and intervertebral spaces to be normally outlined with no evidence of injury or disease.  The x-ray report further revealed the lumbrosacral joint, sacro-iliac joints and hip joints to be within normal limits as well as no arthritic change, spondylolisthesis, congenital anomaly or intervertebral disc disease.  

After reviewing the aforementioned evidence of record, in November 1971 the RO denied the Veteran's claim stating that the evidence failed to show the Veteran was suffering from a low back disease or disability.  The Veteran did not appeal the November 1971 RO decision and it became final as a matter of law.

Evidence received since the final November 1971 RO decision includes private medical treatment records, VA treatment records, VA examination records and lay statements by the Veteran.  In a February 1974 Statement, the Veteran indicated he was treated for an injury as a result of an injury that occurred at some point during active duty service at Long Beach United States Naval Hospital in either 1969 or 1970 while stationed at Camp Pendleton, California.  The Veteran explained that his separation examination did not indicate the Veteran suffered from recurrent low back pain as he was instructed by the doctor that if he stated he had an injury, he would be put into a "medical hold" for weeks and his discharge from service would be delayed.  The Veteran indicated that the doctor advised him to "let it go" and apply to the VA for benefits when he got out of service.

Private medical records from July 1991, August 1991, September 1991, November 1991, December 1991, March 1992, June 1992, November 1992 and March 2007 all diagnosed the Veteran with a low back disorder with secondary residuals.  Furthermore, an April 1981 VA treatment record diagnosed the Veteran with chronic low back pain and the Veteran was likewise diagnosed with a low back disorder with intermittent nerve root irritation in an October 1992 VA examination.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Furthermore, in the case of Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the Court of Appeals for Veterans Claims (Court) recently held that new evidence of a current diagnosis, which was lacking in the prior RO decision, met the threshold established by 38 C.F.R. § 3.156(a) for reopening of a claim even though evidence of a medical nexus was still lacking.

The Board finds that the newly-received evidence above, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's low back disorder and relates to unestablished facts that are necessary to substantiate his claim for service connection for a low back disorder.  This newly-received evidence is not considered cumulative or redundant of the evidence of record at the time of the final November 1971 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disorder.  Therefore, the Veteran's claim for service connection for a low back disorder is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence thus having been received, the appeal to reopen a claim for service connection for a low back disorder is granted.


REMAND

The Board finds that there is further VA duty to assist the Veteran in developing evidence pertinent to the Veteran's claim for service connection for a low back disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

When obtaining records in the custody of a Federal department or agency, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes service medical records and Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2) (2010).  VA is to end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.

In his February 1974 Statement, the Veteran indicated he was treated for an injury that occurred at some point during active duty service at Long Beach United States Naval Hospital in 1969 and 1970 while stationed at Camp Pendleton, California.  In letters dated March 2009 and June 2009, the RO requested from the National Personnel Records Center (NPRC) health records for the Veteran for the periods March 1970 to April 1970 from the now-closed Long Beach United States Naval Hospital.  These records are not found in the Veteran's claims file nor is there a response from the NPRC notifying the RO that these records do not exist or the NPRC does not have them.

In accordance with 38 C.F.R. § 3.159(c)(2), the Board is recommending that the RO submit one further request to any appropriate repository of military records, which is to include the NPRC, asking to produce health records for the Veteran for the period January 1969 to December 1970 from the now-closed Long Beach United States Naval Hospital.  The RO is further instructed in its request to instruct the requested repository to provide it with a written response if the requested records do not exist or the repository does not have them.

In October 1992, the Veteran filed an Income-Net Worth and Employment Statement indicating that he applied for Social Security Disability (SSD) benefits in May 1992 and that his application was pending.  In a Statement dated September 1998, the Veteran notified VA that he was receiving SSD benefits in the amount of $246.00 per month.  Unfortunately, the Veterans claims file does not contain any documentation from the Social Security Administration pertaining to the Veteran's claim for SSD benefits.  Accordingly, the RO is instructed to obtain from the Social Security Administration all SSD documents pertaining to the Veteran.

Furthermore, an incomplete transcript of the hearing before the DRO at the RO in February 2009 is included in the Veteran's claims file whereby page 12 is the final page of the transcript.  As such, the RO is further instructed to obtain a full and complete transcript of the February 2009 DRO and to include it in the Veteran's claims file once the RO receives it.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or sign and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 70 (2006).

As noted above, the Veteran provided new and material evidence of a current low back disorder, which, combined with prior lay statements indicating the Veteran suffered a low back injury during active duty service, indicates the possibility the Veteran's current low back disorder may be associated with his military service.  Although the service treatment records are negative for any indication of a low back disorder, the Veteran is competent to attest to being injured during active duty service and that he first began experiencing low back pain during such service.  As such, his reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon, supra.  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra.  Therefore, given the indications of a low back injury suffered in service, contentions of a continuity of symptomatology and apparent diagnosis of a current low back disorder, the Board finds that the Veteran should be afforded a VA examination to determine whether his current low back disorder is related to his military service.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain from any appropriate repository of military records, which is to include the National Personnel Records Center (NPRC), all outstanding records of evaluation and/or treatment of the Veteran at the Long Beach United States Naval Hospital from January 1969 to December 1970.  The RO must instruct the requested repository to provide it with written a response if the requested records do not exist or it does not have them.  All records and/or responses received should be associated with the Veteran's claims file.

2. Request all records from the Social Security Administration related to the grant of Social Security Disability benefits to the Veteran.

3. Obtain a full transcript of the hearing before the Decision Review Officer at the Philadelphia, Pennsylvania Regional Office on February 25, 2009 at 11:35 a.m. 

4. After completing the requested actions, the RO should schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current low back disorder.  The Veteran's entire claims file should be made available to the examiner, which is to include this REMAND, and should be reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the entire claims file and the results of the examination, the examiner should express an opinion as to whether it is more likely (more than 50 percent), less likely (less than 50 percent), or at least as likely as not (at 50 percent) that any currently diagnosed low back disorder is related to the Veteran's active duty service.  A complete rationale for any opinions should be provided.  This report should also include a discussion of the Veteran's documented medical history, which includes VA treatment records, VA examinations, private medical records as well as the Veteran's lay statements and assertions.

5. After completing the requested actions, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, furnish an appropriate supplemental statement of the case to the Veteran and his representative and provide them the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


